107 F.3d 875
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Joseph L. JOHNSON, Plaintiff-Appellant,Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 96-2322.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 9, 1996.Filed March 3, 1997.

Before BOWMAN and LAY, Circuit Judges, and Smith,1 District Judge.
PER CURIAM.


1
Joseph Johnson brings this appeal from the district court's2 order affirming an administrative law judge (ALJ)'s decision to deny him social security disability benefits.  The district court upheld the ALJ's ruling because it did not contain errors of law and was supported by substantial evidence on the record as a whole.  See Mitchell v. Shalala, 25 F.3d 712, 714 (8th Cir.1994).  We have reviewed the parties' arguments carefully, and we agree with the district court's determination.  Because an opinion would lack precedential value, we affirm without further discussion.  See 8th Cir.  R. 47B.


2
IT IS SO ORDERED.



1
 The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri, sitting by designation


2
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska